Citation Nr: 0300309	
Decision Date: 01/08/03    Archive Date: 01/28/03	

DOCKET NO.  00-20 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability on a secondary basis.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  A notice of disagreement was received in 
February 2000, a statement of the case was issued in July 
2000, and a substantive appeal was received in September 
2000.  The veteran testified at an RO hearing in February 
2001. 


FINDINGS OF FACT

1.  The veteran's right knee disability is not 
etiologically related to the veteran's service-connected 
right ankle disability.

2.  The veteran's service-connected residuals of a 
fracture of the right ankle, including additional 
functional loss due to pain, are not productive of more 
than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  Right knee disability is not proximately due to or the 
result of the veteran's service-connected right ankle 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.310(a) (2002).

2.  The criteria for entitlement to an evaluation in 
excess of 10 percent for the service-connected residuals 
of a fracture of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there is substantial compliance with the assistant 
provisions set forth in the new law and regulations.  The 
record in this case includes VA examination reports, 
outpatient treatment records, and the veteran's 
statements.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claims, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claims. 

In an October 2002 letter and in the July 2000 statement 
of the case, the veteran was effectively furnished notice 
of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist 
him in obtaining.  The hearing officer at the RO 
specifically cited the types of evidence that would 
support the veteran's claims.  See Transcript at page 11.  
The claimant has been notified of the particular laws and 
regulations that set forth the criteria for entitlement to 
service connection and an increased evaluation.  The 
discussions in the rating decision, the statement of the 
case, and the hearing before the RO have informed the 
veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board, therefore, finds that the notice requirements of 
the new law and regulation have been met.

II.  Factual Background

X-ray studies of the right ankle in September 1985 
revealed mild narrowing of the ankle joint with moderate 
sclerosis of the articular surfaces.  An old fracture of 
the distal fibula was noted.  X-ray studies of the right 
ankle in April 1990 revealed an old healed fracture 
deformity of the distal shaft of the right fibula.  An 
ununited chip fracture of the medial malleolus was also 
reported.  

On VA evaluation in August 1997, the veteran reported 
chronic pain in the ankle.  Flareups, which occur every 
day, was also reported.  The physician asked the veteran 
to rate the pain, stiffness, fatigability, loss of 
endurance, and flare-ups on a scale of 0 percent for no 
symptoms and 100 percent for when the symptoms are the 
worst that any human could withstand.  The veteran reports 
that, at maximum, the difficulty would be rated at 
50 percent.  At minimum, it would be rated at 10 percent.  
During the examination, it was reported that the ankle was 
at 20 percent.  

Examination of the veteran's ankle demonstrated moderate 
swelling.  Tenderness in the right ankle (felt to be 
"mild") was reported.  Congenital pes planus, bilaterally, 
was also found.  Throughout the examination the veteran 
demonstrated no particular pain and his demeanor was 
reported to be normal.  Some tenderness was noted.  The 
examiner was unable to qualify the effects of pain on 
range of motion.

In September 1999, the veteran requested an increased 
evaluation for his service-connected right ankle and 
sought service connection for a right knee disorder.  
Outpatient treatment records obtained by the RO indicate 
sporadic treatment of the disorders at issue.  A review of 
the record does not indicate that any health care provider 
has associated the right knee disorder to the right ankle.  

In his notice of disagreement in March 2000, the veteran 
contended that his right ankle going out and giving way 
caused his right knee disorder.

On VA evaluation in April 2000, physical examination 
revealed normal alignment and a normal gait pattern.  The 
veteran came into the examination using a cane, which he 
reports was given to him because of soreness in his right 
hip.  Examination of the right ankle showed it to have 
motion from 10 degrees of dorsiflexion to 45 degrees of 
plantar flexion.  Inversion and eversion are freely 
mobile.  The right ankle did have a slightly broadened 
appearance.  Examination of the right knee showed motion 
from 0 to 120 degrees.  The patella was stable and there 
was tenderness over the medial joint line.  Limited motion 
of the ankle, secondary to an old fracture, was reported.  
Knee pain was described.  A MRI was done as part of the 
workup, indicating a partial tear of the anterior cruciate 
ligament and a sprain of the patellar tendon.  There was 
no evidence of cruciate instability.  The examiner stated, 
in pertinent part:

I think it is unlikely the [veteran's] 
ankle problem caused his knee problem.  
I think his knee problem is at present 
due to a degenerative tear in the 
posterior horn of the medial meniscus.

At a hearing before a hearing officer at the RO in April 
2001, the veteran described swelling in the ankle when it 
starts getting cold.  The veteran notes difficulties in 
walking far.  The use of over-the-counter medications to 
treat this condition when it ached was reported.

With regard to the knee, the veteran specifically denied 
having problems with his knees during service.  The 
veteran reported that in the first part of 1999 his right 
ankle locked up, causing a right knee injury.  The 
veteran's representative has submitted written argument.

III.  Service Connection for Right Knee Disability

Service connection may be granted if the evidence shows 
that a disability was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Board also notes that secondary 
service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  In 
this case, the veteran is not contending that the right 
knee disorder is the result of his military service.  It 
is instead contended that the right knee disorder was 
caused by the service-connected right ankle disorder.  The 
veteran essentially contends that his right ankle locked 
up, causing a right knee injury.

After reviewing the totality of the pertinent evidence, 
the Board finds that the preponderance of the evidence is 
against the veteran's secondary service connection claim.  
A review of medical records fails to indicate that his 
service-connected right ankle disorder locks up.  The VA 
examination of April 2002, which the Board believes is 
entitled to great probative value, finds it "unlikely" 
that the veteran's ankle problem caused his knee problem.  
The examiner provides a basis for this determination in 
finding that there is no instability in the right ankle.  
It is unclear from the record how a stable right ankle 
could have caused the right knee injury.  A review of 
outpatient treatment reports and x-ray studies fails to 
indicate that the right ankle disorder would cause the 
type of instability that would provide a basis to conclude 
that this condition caused an injury leading to the right 
knee disorder or aggravated the right knee disorder.  The 
medical opinion appears to support a finding that the 
right knee disorder is not proximately due to the service-
connected right ankle disability.  Moreover, while the 
examiner recognized that limitation of motion of the ankle 
would tend to place some additional strain on the knee, 
the examiner appears to have also indicated that it would 
not be logical to blame the veteran's anterior cruciate 
partial tear on the ankle since there has been no 
instability.  The examiner attributed the veteran's knee 
problem to a degenerative tear in the posterior horn of 
the medical meniscus.  

With regard to the veteran's own contention that he has a 
right knee disorder related to his service-connected right 
ankle disorder, as a lay person, he may be competent to 
report an injury occurred; however, he is not competent to 
relate a current disability to such injury.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Simply stated, 
the veteran is not competent to associate his current 
right knee disorder to an injury he believes was caused by 
his service-connected right ankle disorder.  No competent 
medical evidence supports the veteran's claim and, in 
fact, medical evidence in the form of the most recent VA 
examination provides negative evidence against the 
veteran's contention.  Accordingly, this claim must be 
denied.

In reaching this determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).

IV.  Entitlement to an Increased Evaluation for the Right 
Ankle Disorder

Disability evaluations are determined by the application 
of a schedule of ratings that are based on average 
industrial impairment.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's condition has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Under Diagnostic 
Code 5271, marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  A moderate limitation 
of motion of the ankle warrants a 10 percent evaluation.

The residuals of the veteran's service-connected right 
ankle disorder do not include marked limitation of motion 
of the ankle.  A detailed review of the medical 
evaluations of record, including (but not limited to) the 
VA evaluations of April 2000 and August 1997, along with 
the outpatient treatment reports and the veteran's own 
statements would not support a finding he has marked 
limitation of motion.  Even with the veteran's complaints 
of pain, the evidence of record simply does not support 
the conclusion that he has marked limitation of motion of 
the ankle caused by the service-connected disability.

38 C.F.R. § 4.71, Plate II indicates that normal ankle 
dorsiflexion is from 0 to 20 degrees and normal ankle 
plantar flexion is from 0 to 45 degrees.  Within the VA 
evaluation of April 2000, examination of the right ankle 
was shown to have a motion of 10 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  It is only with 
consideration of the veteran's complaints of pain that a 
10 percent evaluation for "moderate" limitation of motion 
can be justified.

The Board has also considered 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (ankylosis of the ankle).  However, 
no ankylosis of the ankle has been found.  Diagnostic 
studies of the ankle reveal no evidence of arthritis, nor 
is there any objective medical evidence of instability of 
the right ankle.

The Board has reviewed all treatment records and all VA 
examinations of the right ankle.  None of these treatment 
records or examinations would support a conclusion that 
the right ankle disability causes marked limitation of 
motion caused by pain.  While the veteran has complaints 
of pain associated with the right ankle disability, those 
subjective complaints would not provide a basis to 
indicate the presence of marked limitation of the ankle 
under Diagnostic Code 5271.  A 10 percent rating under 
Diagnostic Code 5271 is the most liberal rating feasible 
on this evidentiary record.  See also DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The Board finds no other 
Diagnostic Code that better suits the veteran's complaints 
based on the objective medical evidence of record.  There 
is no objective evidence to show that pain, flare-ups of 
pain, weakness, fatigue, or incoordination results in any 
additional functional limitation to a degree that would 
support a rating in excess of 10 percent at this time.  In 
this regard, the Board must note that the veteran's 
difficulties with pain and limitation of motion caused by 
pain were specifically evaluated within the VA evaluations 
provided.  As the veteran's right ankle disability is not 
manifested by more than, at best, moderate limitation of 
motion, a rating in excess of 10 percent is not warranted.

The Board has considered whether the record raises the 
issue of extraschedular entitlement under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the 
average impairment of earning capacity for a particular 
disability.  Based on the medical evidence cited above, 
the Board finds that the record does not raise the issue 
of entitlement under this section. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application 
in the instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

